
	

113 S2816 IS: Securing Assistance for Victims’ Empowerment (SAVE) Act
U.S. Senate
2014-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2816
		IN THE SENATE OF THE UNITED STATES
		
			September 16, 2014
			Mr. Booker introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to eliminate the specific exemption for professional
			 football leagues and to provide a special rule for other professional
			 sports leagues, and to provide an additional authorization of
			 appropriations for the Family Violence Prevention and Services Act.
	
	1.Short titleThis Act may be cited as the Securing Assistance for Victims’ Empowerment (SAVE) Act.2.Elimination of specific exemption for professional football leagues; special rules relating to
			 professional sports leagues(a)Elimination of specific exemption for professional football leaguesParagraph (6) of section 501(c) of the Internal Revenue Code of 1986 is amended—(1)by striking , or professional football leagues (whether or not administering a pension fund for football
			 players), and(2)by inserting or after real-estate boards,.(b)Special rules relating to professional sports leaguesSection 501 of the Internal Revenue Code of 1986 is amended—(1)by redesignating subsection (s) as subsection (t), and(2)by inserting after subsection (r) the following new subsection:(s)Special Rules Relating to Professional Sports LeaguesNo organization or entity shall be treated as described in subsection (c)(6) if such organization
			 or entity—(1)is a professional sports league, organization, or association, a substantial activity of which is
			 to foster national or international professional sports competitions
			 (including by managing league business affairs, officiating or providing
			 referees, coordinating schedules, managing sponsorships or broadcast
			 sales, operating loan programs for competition facilities, or overseeing
			 player conduct), and(2)has annual gross receipts in excess of $10,000,000..(c)Effective DateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.3.Family violence prevention and services act(a)PurposeThe purpose of this section is to authorize, for providing shelter, supportive services, or
			 prevention services to victims of family violence, domestic violence, or
			 dating violence, an amount equal to the savings obtained by the amendments
			 made under section 2.(b)AuthorizationSection 303(a) of the Family Violence Prevention and Services Act (42 U.S.C. 10403(a)) is amended
			 by striking 2015 and inserting 2014, and $275,000,000 for fiscal year 2015.
